REASONS FOR ALLOWANCE
Terminal Disclaimer
The terminal disclaimer filed on 6/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 10,058,288 and 10,813,594 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
The mobile ECG system of claim 1, wherein the analog detection module comprises: a first amplifier configured to receive and amplify ECG signals from a plurality of electrodes; a second amplifier connected with the first amplifier, and configured to amplify output of the first amplifier in a first bandwidth; a third amplifier connected with the first amplifier, and configured to amplify output of the first amplifier in a second bandwidth; a voltage adder connected with the third amplifier, and configured to output a sum of an output voltage of the third amplifier and a calibration voltage; a comparator connected with the second amplifier and the voltage adder, and configured to compare output of the second amplifier and output of the voltage adder, and output a signal accordingly; and a calibration voltage generator connected with output of the comparator, and configured to generate the calibration voltage according to the output of the comparator; the calibration voltage generator is configured to vary the calibration voltage until the output of the comparator meets a predetermined requirement.
16. The mobile ECG system of claim 14, wherein the analog detection module comprises: a first amplifier configured to receive and amplify ECG signals from a plurality of electrodes; a second amplifier connected with the first amplifier, and configured to amplify output of the first amplifier in a first bandwidth; a third amplifier connected with the first amplifier, and configured to amplify output of the first amplifier in a second bandwidth; a voltage adder connected with the third amplifier, and configured to output a sum of an output voltage of the third amplifier and a calibration voltage; a comparator connected with the second amplifier and the voltage adder, and configured to compare output of the second amplifier and output of the voltage adder, and output a signal accordingly; and a calibration voltage generator connected with output of the comparator, and configured to generate the calibration voltage according to the output of the comparator; the calibration voltage generator is configured to vary the calibration voltage until the output of the comparator meets a predetermined requirement.
20. The mobile ECG system of claim 19, wherein the analog detection module comprises: a first amplifier configured to receive and amplify ECG signals from a plurality of electrodes; a second amplifier connected with the first amplifier, and configured to amplify output of the first amplifier in a first bandwidth; a third amplifier connected with the first amplifier, and configured to amplify output of the first amplifier in a second bandwidth; a voltage adder connected with the third amplifier, and configured to output a sum of an output voltage of the third amplifier and a calibration voltage; a comparator connected with the second amplifier and the voltage adder, and configured to compare output of the second amplifier and output of the voltage adder, and output a signal accordingly; and a calibration voltage generator connected with output of the comparator, and configured to generate the calibration voltage according to the output of the comparator; the calibration voltage generator is configured to vary the calibration voltage until the output of the comparator meets a predetermined requirement.

Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance and summary of relevant prior art:
Chen et al. (US Patent Application Publication 2010/0041975), hereinafter Chen teaches a mobile ECG system (Chen, ¶[0031] wearable is mobile, ¶[0006], ¶[0028]) comprising: a plurality of electrodes (Chen, ¶[0029], “electrodes” indicates a plurality); a multiplexor (Chen, ¶[0029], ¶[0037], the controller is also a multiplexer), the multiplexor comprising an input port and an output port, the input port of the multiplexor being connected with the electrodes (Chen, ¶[0038], electrodes are multiplexor inputs, Fig. 1, the multiplexor 16 outputs to the ECG circuit block 18). Chen teaches a digital detection module, wherein the digital detection module comprises a fourth amplifier; a fifth amplifier being connected with the fourth amplifier; an ADC being connected with the fifth amplifier (Chen, ¶[0040], the presence of an ADC indicates digital signal analysis; multiple amplifiers are mentioned, and since they are part of the same circuit, they constitute a fourth and fifth amplifier connected to each other and to the ADC); and a digital signal processing circuit being connected with the ADC; the digital signal processing circuit and the ADC are respectively connected with the processor (Chen, ¶[0049]). Chen teaches the use of amplifiers wherein the fourth amplifier has a gain of 30dB-36dB, while the fifth amplifier has a gain of 18dB- 25dB (Chen, ¶[0040], amplifiers with a gain of 20 dB and 34-40 dB); and the digital signal processing circuit comprises a first filter; a second filter; a third filter, the second and the third filters being respectively connected with the first filter (Chen, ¶[0040], a low-pass filter is cascaded to a high-pass filter, ¶[0051], and a notch filter may be used as well). Since Chen’s filters are all connected to the same circuit board, they are connected to one another. Chen’s teaching of the use of software to save the ECG data for further filtering and processing constitutes a waveform buffer being connected with the first, second and third filters respectively (Chen, ¶[0049]). Chen teaches that a system of this nature may be used with an accelerometer (Chen, ¶[0028]), but Chen does not teach the use of an accelerometer together with an ECG sensing apparatus in this invention, nor does Chen teach a maximum value searcher being connected with the second and the third filters and the processor respectively. Giovangrandi (US Patent Application Publication 2016/0374618), hereinafter Giovangrandi teaches the use of local maxima (Giovangrandi, ¶[0159], searching for local maxima as part of the filtering and processing of the signal). Giovangrandi further teaches the use of an accelerometer (Giovangrandi, ¶[0061]) in an ECG analysis system. It would have been obvious to one having ordinary skill in the art to modify the Chen invention to include an accelerometer in order to assist with reducing the noise in the signal (Giovangrandi, ¶[0093]). Giovangrandi’s accelerometer constitutes a motion detection module, connected with the processor and configured to detect acceleration of the wearable ECG system and output an electrical signal accordingly. Chen teaches an output port of the multiplexor, but Chen does not teach two output ports. The use of multiple ports is well-known in the art. It would have been obvious to one having ordinary skill in the art, in a system using both analog and digital analysis systems, to include two output ports on the multiplexor, in order to direct the data to the correct analysis circuitry. Chen does not teach a system with both digital and analog detection modules. Hong et al. (US Patent Application Publication 2014/0278229), hereinafter Hong teaches a mobile ECG measurement system that uses an analog detection module when the subject is sensed to be sedentary (Hong, ¶[0177]) and a digital detection module when the subject is sensed to be active (Hong, ¶[0172], ¶[0177], the oversampled detection mode involves digital analysis, evidenced by the presence of an ADC), in order to reduce power consumption at times of low demand. In the sedentary mode, Hong is configured to detect a heart beat solely with an analog circuit (Hong, ¶[0170-0173], use of an analog signal to determine heart rate) 
The prior art references cited do not teach or suggest detecting a heartbeat with an analog detection module alone, without any portion of the digital detection module, with the combination of circuitry taught in the present application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Erin M Piateski/Examiner, Art Unit 3792